Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Derek Marquis Fleming appeals the district court’s order denying Fleming’s motion to reconsider the order denying Fleming’s motion to correct a clerical error in its judgment pursuant to Fed.R.Crim.P. 36. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Fleming, No. 2:91-cr-00179-NCT-1 (M.D.N.C. Apr. 28, *2922011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.